PER CURIAM.
The Tax Court has decided that the arrangement entered into between the taxpayer and his son did not constitute a partnership in the sense that it relieved the taxpayer from individual liability for the income of the business which was the subject-matter of the agreement. It is not our function in this type of case to substitute our conclusions and inferences for those of the Tax Court. The facts and circumstances furnish a reasonable basis for the conclusion that body reached and there is no other clear-cut question of law upon which we are called to pass. The decision is, therefore, affirmed.